Roger Dale Dean
 .   •'
                · · TDCJ· No. 1068114J ·Mark v. · Hiehael Unit·
                ~664 FM 2QS4, T~nnessee Colony, ., Teaas 7$886
                 -~\.
                 ....    '" ,,,
                          '
                                  ..
                                       ·•   •;·•t.~~-1•"'   ·::-..• "'   '/'":;.~···'
                                                     J      •            '    :



                                                                                        March 30, 2015 ·                                                             ...:J ·
                                                                                                                                                                   )'''




Court of Criminal Appeals of Texas
Post Office Box 12308
Austin, Texas 78711~2308                                                                                                          ,.   ·:


           RE:. Roger Dale Dean v •. Yolanda Vasequez, Judge, ·183rd District
                                     Court
                        ~~
Dear Hon. Cierk:
                                                                                              '
     Enclosed for filing with the Court of Criminal Appeals of
Texas is an Application for a Writ of Mandamus. Please filessaid
application and bring it to the attention of the Court •
          . Thank you for.your assistance in this matter.

                                                                                         ; ,, '.   ; \'   ~::.·   1/ ~; ',•   I




Cc: File
          Hon. Yolanda Vasequez                                                                                                             Atllsl Acosta, Cle~k
          183rd Judicial District Court
          1201 Franklin
          Houston, Texas 77002
                         NO.------

                     TRIAL COURT NO. 0852518-A

                               IN THE
                 COUB.T OF CRIMINAL APPEALS OF TEXAS


                          ROGER DALE DEAN,
                                  Relator,
                                 v.
  HON. YOLANDA VALESQUEZ, JUDGE, 183RD JUDICIAL DISTRICT COURT,
                                 Respondent.

                 APPLICATION FOR A WRIT OF MANDAMUS
                  .      FROM HAUlS COUNTY


TO THE HONORABLE COURT OF CRIMINAL APPEALS:
   , COMES NOW, Roger Dale Dean, Relator, in the above styled and
numbered cause of action and files this Application for a Writ of
Mandamus, pursuant to the original jurisdiction of this Court. In
support of this application Relator submits the following:
                              RELATOR
    ·Relator has exhausted his remedies and bas no other adequate
remedy at law.
     The acttsought to be compelled is ministerial and not discre•
tionary in nature. Texas Code of Criminal Procedure Article 11.07
§ 3(d) requires Respondent to decide whether there are controverted,
previously unresolved facts which are material to .the legality of
Relator's confinement and designate the ·issues of fact to be re-
solved within 20 daps of the expiration of the time the State has
                                -1-
 to file    ~n   answer. Respondent adopted the State's Motion Request-
 ing Designation of Issues on April 15, 2014. However, in the State's
motion, there was no means indicated ln whieh.to· r~solve the con-
 troverted, previ~~sly.unresolved facts. A~ of this dat~, there has
be~n   no    is~ue~ r~solved. It has been over 180. days since the 'St~te ....                                                           •'




. rec.ei\red; the appiicti'tion and . the cle~lcha~ not fonrard~d .th~ r~eo~d,                                     i

                                                                                                                       . .·
as. 'requ"!red by i~w'.                                                                                                 .·     '
                                                                                                                              ~-·       ' ...   ;




   . , Ref~tor, fil~d .his ap,licattdn,      for' wri't ·~f   ~ttnd~~h:r/with> the .· ... : .
                                                                                      ' ,' ·-.::   '·;. ·,' ~~~.


 183rd··--Judieial District Court of Harrris County.· on J~~~~ry:.'.19';: .2o1s_,'·,
                                                                   .   ';   '·                     ... ·                            .
                                                                                                                                                ··
 req~e~·ting' the trial court judge .~rder Chris· :Danlel ,· Harris· 'Co~nty     0'                   ''•r




District Cler~ forWiihllt the record as required by Rule 73.3of the
Texas Rules of Appellate. P~ocedure. See· Exhibit A. Respondent has
 failed to order the clerk to forward the.reeord.
                                  RESPONDENT
       Respondent, Honorable Yolanda Valesquez, inher official ca-
pacity as ·Presiding Judge of the 183rd Judic-ial District Court of
Harris County has a duty to order the clerk to transmit the rec-
ord on such application ,for a· vn:i t of habeas corpus to this Court
                                                     '.
after 180 days have lapsed since the State received the appli~ation,
 if the' trial court designates
                          .    . issues
                                     . to be resolved.
       In contrast to Relator's efforts, Respondent has wholly failed
 to order the Harris Cour:ity District Clerk to comply with Rule 7.3.3
of the Texas Rules of Appellate Procedure, is acting in bad faith,
and has failed to afford Relato_r the p1:ofessionat and common court•
esy of any response to his        request~

                                     PlAYER
       WHEREFORE, PREMISES CONSIDERED, Relator. Roger Dale Dean;

                                       -2·
                                                                        .'   '·.



      prays~   ·tha.t .the· Court will enter a finding .that. Rea·pondent:·bas. ·failed
      to .order .the· Har.ris County.   District.~   Clerk: to fon1ard. the habeas::.·.···
t..
      record,   as :required .and that:. Relator. brought·. this litigation ·.in;, .
      good faith and·~s substantially prevailed •. Relator··further.·:pray.s ..
                    .· ....
      for an ·order directing Respondent to transmit ,the ·habeas record: t.o
                                                             .                     .
      the Court. of Criminal appeals after having            resolved~
                                                                  .
                                                                       any               .
                                                                                       eontro- ..
      verted facts.·
      Dated:· March 30, 2015.

                                                     ROGER DALE DEAN
                                                     RELATOR
                                                     TDCJ No. 1068114
                                                     Mark w. Michael Unit ..
                                                     2664 FM 2054
                                                     Tennessee Colony, Texas 75886

                                . CERTIFICATE OF SERVICE
           I hereby certify that a true and correct copy of the fore-
      going application has been sewved by placing sama in the United
                       .   .'
      States Mail,- postage prepaid, on the 30th day ofMarch, 2015,
      addressed to:
      Hon. Yolanda Valesquez
      183rd Judicial District Court
      1201 Franklin
      Houston, Texas 77002




                                           -3-
                                             EXHIBIT A



                        CAUSE NO. 0852518-A

ROGER DALE DEAN,                §                IN THE 183RD JUDICIAL
        Rela.tor,               §
                                §
v.                              §                    DISTRICT COURT OF
                                §
CHRIS DANIEL, Ha~~is Cqunty     §
District Clerk, In His Official §
Capacity, . . . .. .            §
        Respondent.             §                 HARRIS COUNTY; TEXAS

      APPLICANT'S ORIGINAL APPLICATION FOR WRIT OF MANDAMUS

TO THE HONORABLE JUDGE OF SAID COURT:
     COMES NOW, Roger Dale Dean, Relator in the above-styled and
numbered cause of.action and files this original application for
of ·mandamus pursuant to Rule· 73·.3 of the Texas   ~ules   of Appellate
Procedure, and would show.the Court the following:
                              RELATOR
     Roger Dale Dean, TDCJ No. 1068114, is an.offender incarcerated
in the Texas Department of ·Criminal Justice and is appearing pro se,
who can be located at Mark W. Michael Unit, 266'• FM 2054, Tennessee
Colony, Texas 75886.
     Relator has exhausted his remedies and has no other adequate
remedy at law.
     Th~   act sought to be compelled is ministerial, not discretion-
ary in nature. Texas Rules of Appellate Procedure, Rule 73.3 re..;
quires Respondent to transmit to the Court of Criminal Appeals a
copy of the application for writ of     habea~   corpus, any answers
filed, and a certificate reciting the date upon which that finding
was made, if the Court has designated issues to be resolved         and
180 days has past since the State received the application. No
                                  1
such records have been          f~rwarded       to·the    C~tirt   of Criminal Appeals.
Had such documents been transmitted by Respondent as required. ' by            '         '



statute, Relator would have received notice from the Court of
Crimina~lAppeals.

                                   ,"RES]i»ONDENT
                                     . ··:

     Respondent, Chris Daniel, in his capacity as                      Distric~      Clerk
of Harris County,    Tex~s,      has a    ministerial~du~y           to receive and file
all pap'ers in' a criminal 'proceedlng·, 'and perform all other duties
imposed under Texas Rules of Appellate Procedure, Rule 73.3, pur-
suant to Texas Code of Criminal. Procedure article                     2~21,       to immed-
iately transfer to the Court of Criminal                   Appeal~    on the !80th day
from the date the State receives the application, a copy of the
application, any answers filed and all other papers filed. Chris
Daniel, Harris County District Clerk may be served at. his place of
business   1~01   Franklin, Houston, Texas 77002.
                    VIOLATION OF         ~.R.A.P.        RULE 73.3

      The Respondent violated Rule 73.3 T.R.A.P. by failing to for-
ward the habeas· record on the 180th day from the date the State
received the application. The State filed a Motion Requesting                            D.es~

ignation of Issues on April 11, 2014. The Sta.te received the appli-
cation prior to that date. Over. 180 days have lapsed since the
                        .   '                   .   '

State received the application and the record has not been trans-
mit ted.
                                      POYER

     WHEREFORE, PREMISES CONSIDERED, Relat9r, Roger Dale Dean,
respectfully requests a finding that the Respondent did transmit
documents to the Court.of Criminal Appeals as ·required by statute

                                            2
and that Relator brought this   litigati~n     in good faith and has
substantially prevailed. Relator prays for an Order directing
Respondent to transmit the habeas record to the Court of Criminal
Appeals a's directed by Rule 73.3 of the Texas Rules of Appellate
Procedure.
Dated: January 19, 2015                   R spectu~y submit ted,

                                          ROG   DALE DEAN
                                          RELATOR
                                          TDCJ No. 1068114
                                          Mark w. Michael Unit
                                           2664 FM 2054
                                          .Tennessee Colony, Texas 75886

                     ~ERTIFICATE     OF    SERVI~

     I hereby certify that a true and correct copy o.f the fore-
going application hQs been served by placing same in the United ·
States Mail, postage prepaid, on the 19th day of January, 2015,
addressed to:
Chris Daniel
Harris County District Clerk
1201 Franklin
Houston, Texas 77002




                                 3